Court of Appeals
                             Sixth Appellate District of Texas

                                        JUDGMENT




Terrence K. Cuba, Appellant                              Appeal from the 7th Judicial District
                                                         Court of Smith County, Texas (Tr. Ct.
No. 06-12-00106-CR             v.                        No. 007-0434-12).       Memorandum
                                                         Opinion delivered by Chief Justice
The State of Texas, Appellee                             Morriss, Justice Carter and Justice
                                                         Moseley participating


       As stated in the Court’s opinion of this date, we find there was partial error in the

judgment of the court below. Therefore, we modify the trial court’s judgment to delete the

imposition of court costs. As modified, the judgment of the trial court is affirmed.

       We note that appellant, Terrence K. Cuba, has adequately indicated his inability to pay

costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED DECEMBER 11, 2012
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE


ATTEST:
Debra Autrey, Clerk